            Case 4:19-cv-00322-A Document 1-14 Filed 04/22/19                           Page 1 of 2 PageID 30
                                                   THE STATE OF TEXAS                                                     ORIGINAL
                                            DISTRICT COURT, TARRANT COUNTY

                                                               CITATION                            Cause No. 141-305850-19
                                                                                                                     -I
                                           LISA BIRON                                                                :c
                                                                 vs.                                                 0
                                 FEDERAL MEDICAL CENTER ("FMC"), ET AL                                        52~
                                                                                                              ~)>
                                                                                                              ~Ul
  TO: EDIXON
                                                          FEDERAL MEDICAL CENTER CARSWELL FORT WORTH,
                                                                                                             ~>"
                                                                                                           TX- •
                                                                                                              g~           ~
                                                                                                              ~;=          ~
                                                                                                                     ~     3
  You said DEFENDANT are.·:h~reby commanded to appear by filing a written answer to the CIVIL COMPLAINT F~DAMAGES AND
  INJUNCTIVE AND DECLARATP_RY"RELIEF at or before 10 o'clock A.M. of the Monday next after
  the expiration pf 20 days after the date of service hereof before the 141st District Court
  ,100 N CALHOUN, ;in and "for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant county, Texas
  said PLAINTIFF 'being


  LISA BIRON


  Filed in said Court on January 31st, 2019 Against
  FEDERAL MEDICAL CENTER ("FMC"), WARDEN JODY UPTON, LETICIA A ARMSTRONG, E DIXON, ERIN NEALY COX


  For suit, said suit being numbered 141-305850-19 the nature of which demand is as shown on said
  CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF      a copy of which accompanies this citation.



                                                                PROSE
                                                  Attorney for LISA BIRON Phone No. -
                                                  Address      FCI WASECA PO BOX 1731 WASECA, MN 56093
           Thomas A. Wilder          , Clerk of                                                                                the seal
  of said court, at office in the City of Fort worth, this




  NOTICE: You have been sued. You may employ an attorney.                                                                        the
  clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of
  served this citation and petition, a default judgment may be taken against you.
            Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                                        RETURN *14130585019000009*
Jeceived this Citation on the      -i_j_   day of L~C4'~~:___,,._~---~•f at ~o•clock4_M; and executed at
{~(, :[:s-t;f~t:>cl)                       within the county of ~~~~;t:::_____ , State of at~7f;!
                                                                                              o'clock ?M
  on the   ·2./J   day of   ,/VJMe/...        lQJj_    by delivering to the within named (Def.)   :8'* &Jit!t:.11/       ,&'J ~~ +C,
  defendant(s), a true copy of this Citation together with the accompanying copy of CIVIk'COMPLAINT FO~D~GES AND_,{
  INJUNCTIVE AND DECLARATORY RELIEF, having first endorsed on same the date of delivery.   'j",vM/J,,'\. IJt/l~ q.v 4~.U




               Authorized


  Fees
  State of _ _ _ _ _ _ _ Count                                            (Must be verified if served outside the State of Texas)
  Signed and sworn to by the said --'-=-'----------------- before me this _ _ day of _ _ __
  to certify which witness my hand and seal of office
  (Seal)
                                                  county of _ _ _ _ _ _ _ _ _ _ , State of _ _ _ _ _ _ _ __
Q;~,l\
                                             CITATION                                                             I
                                                                                                             ~or. Q             llnqll<;QU
                                                                                                                       , • ,.,.,, ., I ii il"", \1
                                                                                                         Cl:; · . :: . :        1• •~      ,-: ::    T4
                              ~
      , •~J
          ......,_i -.. I '       _..-.,         ,.
       _../•~ j,_! :) -:_--:_              !_: ( )                                                       T                          c: rr \/         T'(
                              Cause No. 141-305850-19
                                                                                                       2019 HM~ 21 Ai,! I: 22
          LISA BIRON                                                                                      ' • \- • r                 ,·c        ")   -,\7   ,5
                                                                                                                                     ~; ___ i)_<:-'4:..
                                                                                                         U1--.I . ,;U,.
                                                                                                         TIME SERVED       ?.,] /)           /
                                           vs.                                                            sr,rJFR ___ __(11.flliL
          FEDERAL MEDICAL CENTER
          ( "FMC") ET AL  nt ,,      '                    2. . iv» lfl\.
                               ISSUED                     f),nc__                          \-41J Tf-
                                                                                       I
       This 20th day of March, 2019

                 Thomas A. Wilder
            Tarrant County District Clerk
                  100 N CALHOUN
            FORT WORTH TX 76196-0402

       By                           LAUREN MELANSON Deputy


       PROSE
       Name: LISA BIRON
                                                                                                                                                                                                 Case 4:19-cv-00322-A Document 1-14 Filed 04/22/19




       Address: FCI WASECA
            PO BOX 1731
            WASECA, MN 56093

                       CIVIL LAW
                                                                                                                                                                            ln131:l 13ttHSI0
                                                                                                                                                                                  0

                                                                                                                                                                         M3011M '1 SVWOHl
IIIIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII II   IM~lil~-                ATfEtJFTS                               1                      !
 *14130585019000009*                                                                                                                                           - -

                                                                                                                      Ti:VE                          COM?.;1ENTS          GO 14t-WV l•:JdV610Z
                                                                                                  DATE       l                                                                        ;;t
                                                                                                                                                                                                 Page 2 of 2 PageID 31




 ORIGINAL
                                                                                                             I                                                             AlNflO~ lHVclHVl
                                                                                                             L.                            l                         -          0371.:1
                                                                                                             I                             I
                                                                                                             I                              I
                                                                                                             I
                                                                                                                                                                                        t
